05/24/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: PR 06-0422


                                       PR 06-0422                          1-iLLO
                                                                            MAY 2 4 2022
 IN THE MATTER OF THE PETITION OF                                       Ca4tlitItilZo&c,Iurt
                                                                          siato rif Montana
 KEVIN L. MILLER


       Kevin L. Miller has petitioned the Court to waive the three-year test requirement for
the Multistate Professional Responsibility Examination (MPRE) for purposes of Miller's
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
within three years preceding the date of the application for admission. Rule VII.A.9, Rules
of Admission.
       Miller passed the MPRE in 2006 when seeking admission to the practice of law in
Ohio and went on inactive status in 2008. In 2007, Miller was admitted to the State Bar of
Illinois and is currently an active member in good standing. The petition states that Miller
has practiced law for 15 years "without any ethical or disciplinary issues in any
jurisdiction." Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Kevin L. Miller to waive the
three-year test requirement for the MPRE for purposes of Miller's current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar ExamiT4at the State Bar of Montana.
       DATED this 2--9 day of May, 2022.




                                                           Chief Justice
gt J:st4!1::iL